Citation Nr: 1811927	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this proceeding is of record.

In this decision, the Board is granting entitlement to service connection for sleep apnea.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, chronic sleep apnea incepted in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for sleep apnea are met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidence of record supports a grant of service connection for sleep apnea.  First, there is evidence of a current disability.  The Veteran was diagnosed with sleep apnea in January 2005 and has required a continuous positive airway pressure (CPAP) machine since.  See April 2013 Sleep Apnea DBQ.  Additionally, the Veteran's private treatment records show continuous care for sleep apnea.

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding snoring and sleep disturbances in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C. § 1154(b); Shedden, 381 F.3d at 1167.  Specifically, the Veteran has reported that his dorm mates would complain about his loud snoring in service, and fellow soldiers did not want to room with him as a result.  See July 2014 lay statement; August 2017 hearing transcript.  The Veteran's spouse reported that he often stopped breathing while he slept, and the contrast between his snores and the silence would prompt her to awaken and roll him on his side.  See July 2014 lay statement.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current sleep apnea is related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107.  Although there is evidence against the claim, a July 2014 private physician's note indicates that the Veteran's current sleep apnea quite possibly began as early as 1969 while the Veteran was in the Air Force.  In formulating his opinion, the July 2014 private physician reviewed the Veteran's medical history, performed an examination, and relied on his own expertise, knowledge, and training.  In addition, the physician supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the July 2014 private nexus opinion is of significant probative value and is the most persuasive opinion on the question of whether the Veteran's current sleep apnea is at least as likely as not related to his military service.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for sleep apnea is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for sleep apnea is granted.




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


